DETAILED ACTION
	This action is in response to the amendment filed 4/30/2021. Currently, claims 1-7, 10, 11, 16 and 19 are pending in the application. Claims 8, 9, 12-15, 17 and 18 are cancelled by Applicant.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Oath/Declaration
Applicant's arguments presented in the Declaration filed 4/30/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the present invention interacts with tissue differently than the device of DeVries et al., the examiner reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of capable of being completely surgically implanted in the soft tissue such that is engages only the soft tissue and no other anatomical structures.
In response to Applicant’s argument that the claimed amount of counterforce cannot be considered mere optimization of the disclosed forces of DeVries et al., the examiner respectfully disagrees and reiterates that one having ordinary skill in the art at the time of invention would have found it obvious that the counterforce would vary depending on the anatomy of each individual.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10, 11, 16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeVries et al. (US 2004/0044364).
In regards to claim 1, DeVries et al. teaches in Figure 7B and [0053] a linear shaft (connecting member 512; taught in Figure 7B and [0053] to be “pulled taut” to have a straight, linear structure) adapted to be disposed in a soft tissue located in a patient’s oral cavity or pharynx (device is explicitly taught in [0053] to be a “tissue fastener” and in the abstract to be “surgical tissue fasteners;” tissue fastener 501 is capable of being implanted in a soft tissue located in a patient’s oral cavity or pharynx); pulling force between the distal and proximal fastening members 511, 513 so that the fastening of the multiple tissue layers is enhanced;” said pulling force is capable of preventing deformation of at least a portion of the soft tissue by pulling together the two portions of the soft tissue in which the distal fastening member 513 and proximal fastening member 511 are implanted) while allowing the shaft to stretch (connecting member 512 is taught in [0053] to have “an elastic compressive spring force;” since the connecting member 512 is elastic, it is capable of stretching when subjected to a predetermined force) when subjected to a predetermined force (inasmuch as the force was predetermined during the design of tissue fastener 501) exerted on the implantable tissue retractor (tissue fastener 501) by the soft tissue.
pulling force [i.e., a counterforce] between the distal and proximal fastening members 511, 513 so that the fastening of the multiple tissue layers is enhanced.” 
DeVries et al. does not teach that the counterforce is between 0.1 grams per cm2 and 100 grams per cm2.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the counterforce being between 0.1 grams per cm2 and 100 grams per cm2, since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art at the time of invention would have found it obvious that the counterforce would vary depending on the anatomy of each individual.
In regards to claim 2, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in Figure 7B, [0047] and [0053] that the shaft (connecting member 512), the retractor member (distal fastening member 513) and the anchor member (proximal fastening member 511) are integrally formed (inasmuch as they are connected to form a single unit) to form a single continuous flexible structure (connecting member 512 is taught in [0053] to be “elastic” and therefore, is flexible; [0053] teaches that “the distal fastening member 513 and the proximal fastening member 511 function in a similar manner as these corresponding structures of the tissue fastener 1;” [0047] teaches that the proximal and distal fastening members 11, 13 of the tissue fastener 1 each include bending portion 22, which is “a relatively flexible portion”).
In regards to claim 3, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in [0047] and [0053] that the retractor member (distal fastening member 513), the anchor member (proximal fastening member 511), and the shaft (connecting member 512) are flexible (connecting member 512 is taught in [0053] to be “elastic” and therefore, is flexible; [0053] teaches that “the distal fastening member 513 and the proximal fastening member 511 function in a similar manner as these corresponding structures of the tissue fastener 1;” [0047] teaches that the proximal and distal fastening members 11, 13 of the tissue fastener 1 each include bending portion 22, which is “a relatively flexible portion”).
In regards to claim 4, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in the abstract and [0053] that the shaft (connecting member 512) is adjustable in length, but does not explicitly teach that the shaft is 0.1 mm to 20 cm long.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the shaft being 0.1 mm to 20 cm long, since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art at the time of invention would have found it obvious that the length of the shaft could be varied in order to best accommodate the anatomy and therapeutic requirements of each individual.
In regards to claim 5, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in the abstract and [0053] that the shaft (connecting member 512) is adjustable in length, but does not explicitly teach that the shaft is 1 mm to 10 cm long.
In re Aller, 105 USPQ 233. One having ordinary skill in the art at the time of invention would have found it obvious that the length of the shaft could be varied in order to best accommodate the anatomy and therapeutic requirements of each individual.
In regards to claim 6, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in the abstract and [0053] that the shaft (connecting member 512) is adjustable in length, but does not explicitly teach that the shaft is 1 cm to 5 cm long.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the shaft being 1 cm to 5 cm long, since it has been held that where the general working conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art at the time of invention would have found it obvious that the length of the shaft could be varied in order to best accommodate the anatomy and therapeutic requirements of each individual.
In regards to claim 7, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in the abstract and [0053] that the shaft (connecting member 512) is adjustable in length, but does not explicitly teach that the shaft is 2 cm long.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the shaft being 2cm long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art at the time of invention would have found it obvious that the length of the shaft could be varied in order to best accommodate the anatomy and therapeutic requirements of each individual.
In regards to claim 10, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in Figure 7B that the anchor member (proximal fastening member 511) is configured to be embedded in the genioglossus muscle (proximal fastening member 511 is capable of being surgically implanted in the genioglossus muscle).
In regards to claim 11, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in the abstract, [0053] and Figure 7B that the soft tissue is a tongue (inasmuch as tissue fastener 501 is capable of being surgically implanted in a tongue).
In regards to claim 16, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in [0047] and [0053] that the retractor member (distal fastening member 513) comprises a bioabsorbable material ([0053] teaches that “the distal fastening member 513 and the proximal fastening member 511 function in a similar manner as these corresponding structures of the tissue fastener 1;” [0047] teaches that the distal fastening member 13 includes sharp edge or tip 15, which is “made of a dissolvable, biodegradable material”).
In regards to claim 19, DeVries et al. teaches the apparatus of claim 1. DeVries et al. teaches in Figure 7B that the shaft (connecting member 512) is configured to be implanted in the soft tissue located in the patient’s oral cavity or pharynx that relaxes during sleep and/or a muscle that remains active during sleep (connecting member 512 is capable of being surgically implanted in the soft tissue located in the patient’s oral pulling force between the distal and proximal fastening members 511, 513 so that the fastening of the multiple tissue layers is enhanced;” said pulling force is capable of retracting the soft tissue by pulling together the soft tissue and muscle into which the distal fastening member 513 and proximal fastening member 511 are respectively implanted).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/3/2021